Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 1 of 49 Page|D #: 1

IN TI~IE UNITED STATES DISTRICT COURT FOR THE
EASTERN DIS'I`RICT OF NEW YORK

TAJE MONBO
DEAFUEH MONBO

Plaintiffs
v.

LOTFY NATHAN

RED GAP FILM GROUP, LLC
VERTICAL ENTETAINMENT,LLC
OSCILLOSCOPE PICTURES, INC.
OSCILLOSCOPE, INC.

DANIEL BERGER

THOMAS SLADEK

OVERBROOK ENTERTAINMENT, INC.
OVERBROOK ENTERTAINMENT, LLC
WILL SMITH

SONY PICTURES ENTERTAINMENT,INC.

MISSION FILM, INC.
ERIC BLAIR

Defendants

 

 

 

 

 

 

 

 

 

 

Civil Action No:

      

JURY TRIAL ])EMANDED

COMPLAIN'I` FOR:

(1) Copyright Infringement

(2) Contributory Copyright Infringement
(3) Vicarious Copyright Infringement

(4) Infringement of Right of Publicity

(5) Trademark Infringement

(6) Fa!se ])esignation of Origin Passing Oi`f
and Unfair Competition

(7) Trademark Dilution
(8) Cybersquatting

(9) Trademark Infringement Under
Maryland Code Bus Reg. 1-414 et. seq.

(10) False Advertising and Unfair
Competition under Common Law

(11) Contributory Trademark Infringement
(12) Vicarious Trademark Infringement

(13) Unjust Em'ichment

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 2 of 49 Page|D #: 2

COMPLAINT
Plaintiffs Taje Monbo ("Taje") and Deafueh Monbo (“Deafueh”) (collectively,
“Piaintiffs" or "Monbo”), hereby bring this action against Lotfy Nathan (“Lotfy”), Red Gap Film
Group, LLC (“Red Gap”), Vertical Entertainment, LLC ("Vertical Entertainrnent"), Oscilloscope
Pictures, Inc. ("Oscilloscope Pictures"), Oscilloscope Inc. ("Oscilloscope"), Daniel Berger
("Daniel"), Thomas Sladek ("Thornas“), Overbrook Entertainment, Inc. ("Overbrool<"),
Overbrook Entertainment, LLC ("Overbrook"), Will Srnith, Sony Pictnres Entertainrnent, Inc.

("Sony"), Mission Fiirn, Inc. ("Mission Film"), and Eric Biair (collectively, “Defendants”), and
allege as follows:

NATURE OF THE AC'I`ION

I. COPYRIGHT

l. Plaintiffs bring this action seeking to put an immediate stop to, and to obtain
redress for, Defendants' Willful and ongoing infringement of the copyrights in Plaintiffs'
12 O'Clock Boyz creative Works. 12 O'Clock Boyz is a pioneering entertainment Hlm series
released in 2001 and 2003, Which showcased a new breed of dirt-bike performers in Baltimore,
Maryiand. The independently released 12 O'Clock Boyz film series not only introduced never
before seen riveting dirt~bike stunts, but also featured eccentric characters, comedy, scripted
iconic scenes, and new hip»hop soundtracks. Since its inception, 12 O'Clock Boyz has been a
cultural phenomenon that is eagerly followed by thousands of fans throughout the North East.
The influence of the characters extend far beyond the actions on the screen. Plaintiffs own the
copyrights in the 12 O'Clock Boyz film series. (See Exhibit ll

2. In 2013, Defendants made a film entitled "12 O'Clock Boys" ("int`ringing tilm").

12 O'Clock Boys infringes Plaintiffs' Works by using innumerable copyrighted elements of

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 3 of 49 Page|D #: 3

"12 O'Clock Boyz" including its movie title card, clips and excerpts and the character name Pug.
At about seventeen minutes into the infringing film, the title card from Plaintif`fs' 2001 film

appear 011 SCI`C€HZ

" 12 O'Clock Boyz, Inc.

presents
The Officiai 12 O'Clock Boyz"

The title is followed by upward of 20 excerpts copied from Plaintiffs' films. These clips include
shots of PeeWee, Nephew Fred, Weedy, Shorty and Silly Willy as well as scenes of dirt-bikes
being washed and even the shot of a young Woman being spanked on the backside as she walks
away. Plaintiffs were not advised that these clips from 12 O'Clock Boyz Were being used in
the infringing film, and did not give permission for their use.

3. The infringing film is intended to be a production that, by Lotfy's' own admission,
unabashedly take Plaintiffs' intellectual property and aim to "match the concept and approach" of
12 O' Clocl< Boyz. Defendants' infringing film is substantially similar to, and unauthorized
derivative work of, Plaintiffs’ 12 O'Clock Boyz films, in contravention of the copyright laws of
the United States.

4. Taje (aka "Moe-Town" or "l\/Ioe") is not only the copyright owner and author of
12 O'Clock Boyz but he also appeared in the films as an actor. At least two of the segments
taken from Plaintiffs' films that are shown in the infringing film feature Taje being interviewed
Taje did not grant permission, nor has he been compensated, for the use of his image and
likeness in the infringing film.

5. Defendants‘ copyright registration application (PAu003699143) includes
inaccurate information that would have resulted in the application's refusal by the Copyright
Office pursuant to 17 U.S.C. § 411(b)(1)(A) of the Copyright Act.

3

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 4 of 49 Page|D #: 4

6. Defendants are producing a new film adaptation called "12 O'Clock Boys" based
on Defendants' 2013 infringing film.

7. Plaintiffs bring this action to recover damages, and to ask that Defendants be
required to disgorge their ill-gotten profits attributable to their brazen copyright infringement,

and cease and desist their continued unauthorized use of P]aintiffs' Works.

II. TRADEMARK

8. This is also an action for trademark infringement, trademark dilution, unfair
competition, counterfeiting, false designation of origin and cybersquatting under the Lanharn
Act, 15 U.S.C. § 1051, et seq. and/or statutory and common law and 'fhe All Writs Act, 28
U.S.C. § 1651(a).

9. P]aintiffs seeks equitable and monetary relief from Defendants' willful violations
of Plaintiffs' trademark rights in their 12 O'Clock Boyz mark`and other 12 O'Clock Boyz design

marks (the “12 O'Clock Boyz Marks”).

.]URISDICTION ANI) VENUE

10. This is a civil action seeking damages and declaratory and injunctive relief for
copyright infringement, arising under 17 U.S.C. § 101, et seq. This Court has original Subject
matter jurisdiction over the action under 28 U.S.C. § 1331 and 1338(a), as this action asserts
copyright claims arising under the laws of the United States.

11. This Court has jurisdiction over the subject matter of this action pursuant to
15 U.S.C. § 1121 and 28 U.S.C. § 1331, 1338(a) and (b). The Court has supplemental
jurisdiction over Plaintiffs state-law claims pursuant to 28 U.S.C.§1367(a) because they are

substantially related to its federal claims and arise out of the same case or controversy

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 5 of 49 Page|D #: 5

12. This Court also has general and/or specific personal jurisdiction over Defendants
because some of the Defendants are a New York corporation with its principal place of business
in New York, and because Defendants purposefully availed itself of the privilege of conducting
business in New York. Defendants offer, market, and promote their infringing films bearing the
12 O'Clock Boyz marks that are the subject of this lawsuit through their website and other means
to consumers located in New York and use those 12 O'Clock Boyz marks to promote and

advertise their infringing films in New York and elsewhere

THE PARTIES

13. Plaintiff Taje l\/[onbo is a resident of Maryland and Owner of the 12 O'Clock
Boyz entities. Pla.intiff Taje is known by the nickname “Moe-Town” or “Moe” by members of
the Baltimore urban dirt-bike community. Plaintiff Taje served as Author, Director, Producer,
Writer, Actor, Sound Engineer, and Videographer, in the 12 O’Clock Boyz iilm series released
in 2001 and 2003.

14. Plaintiff Deafueh Monbo is a resident of Maryland and Owner of the 12 O'Clock
Boyz entities. Co~Plaintiff, Deafueh l\/lonbo and her brother, Plaintiff Taje are owners and
authors of the following properties: (i) 12 O’Clock Boyz - an independent motion picture
released in 2001 under the following copyrights - PAu002610236, VA0001982689 (ii) 12
O’Clock Boyz “The Paparazzi Edition” - an independent motion picture released in 2003 under
the following copyrights - PAu003760848, VA0002062926 (iii) 12 O’Clock Boyz - standard
character mark - Serial No. 4991835, 4991753 (iv)12 O’Clock Boyz - design mark - Registration
No. 5021939, 533 8490. (See Exhibit 2)

15. Upon information and belief, Defendant Lotfy Nathan is a resident of New York

and California. Lotfy is the director and producer of the infringing film. Upon information and

5

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 6 of 49 Page|D #: 6

belief, Lotfy Nathan is the copyright owner of Reg. No. PAu003699143. Lotfy is the owner of
Red Gap Filrn Group, LLC and Vertical Entertainment LLC. Lotfy conducts business Within the
jurisdiction and venue of this Court.

16. Defendant Red Gap Filrn Group, LLC ("Red Gap") is a corporation organized
under the laws of Maryland. Upon information and belief, Red Gap is the Licensor of
Oscilloscope and Oscilloscope Pictures. Red Gap conducts business within the jurisdiction and
venue of this Court.

17. Defendant Vertical Entertainment, LLC ("Vertical Entertainrnent") is a
corporation organized under the laws of Maryland. Vertical Entertainment conducts business
within the jurisdiction and venue of this Court.

18. Defendant Oscilloscope Pictures, lnc (“0scilloscope Pictures") is a corporation
organized under the laws of New York. Oscilloscope Pictures is the distributor of the infringing
film. Oscilloscope Pictures distributes the infringing film worldwide. Upon information and
belief, Oscilloscope Pictures is also the Executive Producer of the infringing film. Oscilloscope
Picture is doing business as Oscilloscope Laboratories.

19. Defendant Oscilloscope Inc. ("Oscilloscope") is a corporation organized under
the laws of New York. Oscilloscope is the distributor of the infringing film. Oscilloscope
distributes the infringing film worldwide Upon information and belief, Oscilloscope is also the
Executive Producer of the infringing film. Oscilloscope is doing business as Oscilloscope
Laboratories.

20. Upon information and belief, Defendant Daniel Berger ("Daniel") is a resident of
New York. Daniel is the Co-President of Oscilloscope Upon information and belief, Daniel is

also the Executive Producer of the infringing film.

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 7 of 49 Page|D #: 7

21. Upon information and belief, Defendant Thornas Siadek is a resident of New
York. Thornas is the Vice President of Digital and Ancillary Saies of Oscilloscope. Thomas
conducts business within the jurisdiction and venue of this Court.

22. Defendant Overbrook Entertainrnent, lnc. ("0verbrook") is a corporation
organized under the laws of California. Overbrook is a motion picture and production company
owned by Defendant Will Smith. Overbrook conducts business within the jurisdiction and
venue of this Court.

23. Defendant 0verbrook Entertainment, LLC ("Overbrook") is a corporation
organized under the laws of California. Overbrook is a motion picture and production company
owned by Will Smith. Overbrook conducts business within the jurisdiction and venue of this
Court.

24. Upon information and belief, Defendant Will Smith is a resident of California.
Will Smith is an actor. Will Smith is the Executive Producer of the new feature adaptation called
"12 O'Clock Boys" based on Defendants' 2013 infringing film. Will Smith conducts business
within the jurisdiction and venue of this Court.

25. Defendant Sony Pictures Entertainment, Inc. ("Sony") is a corporation organized
under the laws of Delaware with subsidiaries in California. Sony is the producer and studio of
the new feature adaptation called "12 O'Clock Boys" based on Defendants' 2013 infringing filin.
Sony conducts business within the jurisdiction and venue of this Court.

26. Defendant Mission Film, Inc. ("l\/lission Film") is a corporation organized under
the laws of l\/Iaryland. Mission Film is the producer of the infringing film. Mission Filrn
conducts business within the jurisdiction and venue of this Court.

27. Defendant Eric Blair is a resident of Maryland. Eric is the producer of the

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 8 of 49 Page|D #: 8

infringing film. Eric conducts business within the jurisdiction and venue of this Court.

FACTUAL BACKGROUND

I. Plaintiffs' 12 O'Clock Boyz Copyrighted Works

28. 12 O'Clock Boyz is a legendary film series that was released in 2001and 2003,
showcasing the exploits of young African-Ainerican dirt bike riders in Baltimore, l\/laryland.

29. For his film, Taje used his creative forces to organize a group of highly skilled
dirt-bike riders, which included friends, to establish a plot that would highlight the exploits of a
ostentatious group of dirt-bike riders in Baltimore called 12 O'Clock Boyz.

30. The title of the film is a phrase coined by Taje to describe the way in which riders
would elevate the front of their bikes and ride only on the back wheels until their bikes would be
perpendicular to the road or in the "12 O'Clock“ position

31. As Writer, Director_, and Producer, Taje's vision was to make an entertainment
dirt-bike film that would (1) unite East and West Baltimore and (2) encourage young men in
Baltimore to focus their attention on recreation that would steer them away from violence and
crime in the inner city.

32. As an actor, Taje's character "Moe-town" delivered breathtaking dirt-bike stunts,
comic relief, boisterous bravado, camaraderie, and excitement which captured his audience

33. 12 O'Clock Boyz film series was sold throughout the Mar'yland, Washington DC,
and Virginia metropolitan area via independent advertising and promotional efforts.

34. The first 12 O'Clock Boyz filln released in 2001 sold 50,000 copies in two weeks
and revolutionized the Baltimore dirt-bike culture.

35. Taje subsequently released the second film in a series of 12 O‘Clock Boyz films

titled "The Paparazzi Edition" in 2003. The success of Plaintiffs1 films is the reason kids in

8

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 9 of 49 Page|D #: 9

Baltimore aspired to be 12 O'Clock Boyz.

36. 12 O'Clock Boyz has been used as the title of an ongoing series of creative works
evidenced by the release of a second 12 O'Clock Boyz film, and the phrase has acquired
secondary meaningl

37. In addition, the 12 O'Clock Boyz mark has been used by Plaintiffs as a business
name, and in connection with the sale of sound recordings and clothing

38. The 12 O'Clock Boyz Copyrighted Works are original works of authorship and
constitute copyrightable subject matter under the Copyright Act, 17 U.S.C. § 101, et seq.

39. Plaintiffs own United States copyrights in the 12 O'Clock Boyz film series and the
12 O'Clock Boyz visual art works (collectively, the “12 O'Clock Boyz Copyrighted Works”).
Plaintiffs have duly registered copyrights in and to the 12 O'Clock Boyz Copyrighted Works
with the United States Copyright Office. The United States Copyright Office has issued
Certificates of Registration for the 12 O'Clock Boyz Copyrighted Works that bear the numbers
identified in Exhibit l

40. Plaintiffs own the exclusive right to develop, create, and/or produce films and
motion pictures based on the 12 O'Clock Boyz Copyrighted Works, including but not limited to
the characters, themes and plots, and incidents therein. Plaintiffs are entitled to all of the
protections and remedies for the 12 O'Clock Boyz Copyrighted Works accorded to a copyright
owner.

41. Plaintiffs have been using the title "12 O'Clock Boyz" for their film series since
2001. Plaintiffs are owners of valid and subsisting U.S. federal trademark registrations for its

12 O'Clock Boyz marks. (see Exhibit 2)

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 10 of 49 Page|D #: 10

II. Various Dirt-Bike Groups in Baltimore

42. Although, the riders in Plaintiffs' films are known for riding their dirt-bikes in a
vertical position, not every dirt-bike rider who rides his bike in a vertical position identifies as
"12 O'Clock Boyz“. There are at least two other dirt-bike riding groups in Baltimore:
(1) WOWBOYZ (Wildout Wheelie Boyz) and (2) Raise lt Up.

43. WOWBOYZ, LLC is a business entity founded in Baltimore by "Steven
Honda". Raise lt Up, LLC is a business entity founded in Baltimore previously by Munir Bahar,
now owned by Dawayne Bavis. 12 O'Clock Boyz, inc is a business entity founded in
Baltimore by Plaintiffs.

44. WOWBOYZ LLC , Raise it Up LLC, and 12 O'Clock Boyz Inc each sell their
respective branded merchandise and products.

45. Upon information and belief, 50-100 riders appeared in Defendants‘ infringing
film.

46. Besides riders seen in the unauthorized clips taken from Plaintiffs' films, none of

the individuals who appeared in Defendants' infringing film are 12 O'Clock Boyz.

III. Defendants and Their Wilif`ul Wrongdoings

A. Defendants' 2013 Infringing Film
47. When Defendants produced their infringing film, and at all times relevant to this
action, Defendants had access to Plaintiffs' 12 O'Clock Boyz Copyrighted Works.
48. By Lotfy's own statement during an interview with The Source, he started
shooting his infringing film in late 2007.
49. In 2009, Lotfy and Vertieal Entertainment registered a copyright for a film

entitled “The Twelve O’Clock Boyz”`, which they identified as derivative work under the
10

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 11 of 49 Page|D #: 11

Copyright Act. (See PAu003430990 attached as Exhibit 3)

50. In 2012, Patrick Wright, the editor of Defendantsl infringing film, registered a
copyright for a derivative work entitled “The Twelve O’Clock Boyz”. (See Exhibit 4)

51. Upon information and belief, Defendants‘ 2009 and 20l2 derivative works
include unauthorized clips from Plaintiffs' 12 O'Clock Boyz Copyrighted Works.

52. In 2013, upon information and belief, Defendants knowingly misrepresented
information on their copyright application to conceal the fact that Defendants‘ 2013 infringing
film is also an unauthorized derivative work. (See Exhibit 5)

53. Defendantsl infringing film is directly land unabashedly intended to be a
derivative work of 12 O'Clock Boyz or a 12 O'Clock Boyz work and uses numerous copyrighted
elements of Plaintiffs' 12 O'Clock Boyz Copyrighted Works.

54. Defendants' infringing film is similar to Plaintiffs' 12 O'Clock Boyz Copyrighted
Works, including but not limited to the concept, setting, feel, mood, and approach

55. Defendants incorporated numerous elements of the Plainitffs' 12 O'Clock Boyz
Copyrighted Works into their infringing film, including but not limited to the character name
Pug, the title card, clips, excerpts, and scripted scenes of the characters l\/loe-town, PeeWee,
Nephew Fred, Weedy, Shorty, and Silly Willy.

56. The clips and excerpts taken by Defendants were substantial and part of the
"heart" of Plaintiffs' film.

57. ln 2014, Plaintiffs notified Lofty, Oscilloscope, and Red Gap that the
unauthorized use of Plaintiffs' 12 O'Clock Boyz Copyrighted Works and the title "12 O'Clock

Boys" infringed on Plaintiffs' rights.

11

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 12 of 49 Page|D #: 12

58. Defendants continue to produce, distribute and publicly perform their infringing
film domestically and worldwide in theaters, film festivals, and online via Netflix, Vimeo,
You'l`ube, Chassy Media, Kanopy, and other means not yet known to Plaintiffs.

59. Defendants did not contact Plaintiffs during the period in which it took to produce
and distribute their infringing film.

60. Defendants did not clear, or license the rights to, any of the clips from Plaintiffs'
films before using them in their infringing film despite the fact that an online search of the
Copyright Office database shows that 12 O'Clock Boyz was registered in 2001, and that
Plaintiffs are the copyright owners.

61. Defendants had no interest in legitimately securing authorization to use Plaintiffs'
12 O'Clock Boyz Copyrighted Works.

62. Pursuant to 17 U.S.C. § 106, Plaintiffs' have the exclusive right to cast riders as
"12 O'Clock Boyz" in films

63. Defendants brazenly hijacked Plaintiffs' pseudo mark "12 O'Clock Boys“ as title
for their infringing film despite featuring WOWBOYZ, Raise lt Up, and random dirt-bike/quad
riders to capitalize on the goodwill of Plaintiffs' film series. ( See Exhbit 6)

64. By misidentifying WOWBOYZ, Raise lt Up, and random dirt~bike riders as
"12 O'Clock Boys", Defendants attempt to make generic a specific term which identifies an
exclusive group of highly skilled riders casted in the creative works produced under Plaintiffs'
12 O'Clock Boyz brand.

65. "fhe use of the phrase "12 O'Clock Boys" as the title of Defendant's infringing
film constitutes trademark infringement and unfair competition under the Lanham Act.

Although trademark rights may not attach to the title of a single creative work, in this case 12

12

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 13 of 49 Page|D #: 13

O'Clock Boyz has been used as the title of Plaintiffs' film series

66. The use of the clip "12 O'Clock Boyz, Inc. presents The Official 12 O'Clock
Boyz" in Defendants‘ infringing film creates the false impression that there is an endorsement by
Plaintiffs of the infringing film or an affiliation between Plaintiffs' 12 O'Clock Boyz
Copyrighted Works and Defendants' infringing film. This false association is likely to dilute the
distinctiveness and value of the Plaintiffs' 12 O'Clock Boyz mark.

67. Defendants‘ infringing film is not a parody, nor does it constitute fair use of
Plaintiffs' 12 O'Clock Boyz Copyrighted Works.

68. Defendants registered the domain name 12oclockboys.corn with the
Godaddy,LLC domain name registrar. Defendants have been operating a website at
httn://www.l2oclockbovs.com/ where Defendants promote and sell their infringing film under
the 12 O'Clock Boyz marks. ( See Exhbit 7)

69. Defendants have not acknowledged Taje‘s contribution, obtained permission from
Plaintiffs to use Taj e's image, actual voice, words and performancel While Lotfy and others have
received many accolades and substantial profits from their infringing film, Taje has not received
acknowledgment, credit, or remuneration

B. Ongoing Infringement
Defendants‘ 2018 Feature Adaptation of Infringing Film

70. Upon information and belief, Lotfy, Oscilloscope and/or other Defendants
licensed or authorized the licensing of the Infringing Works to Overbrook and Will Smith.
71. Upon information and belief, Overbrook and Will Sinith recruited Sony for the

production of Defendants‘ feature adaptation of their infringing film.

13

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 14 of 49 Page|D #: 14

72. In 2016, Plaintiffs advised Will Smith and Overbrook that any use of` the phrase
"12 O'Clock Boys“ as title of a motion picture shall constitute trademark infringement and
unfair competition under the Lanham Act and as such they should refrain from using the phrase.
(See Exhibit 8)

73. Overbrook, Will Smith, and Sony have announced that production of the feature
adaptation of their infringing film "12 O'Clock Boys" will begin on October 1_, 2018 in
Baltimorc_, Maryland.

74. Overbrook, possibly with the aid of other Defendants, wrote the screenplay for the
feature adaptation of Defendants‘ infringing frlm.

75. Overbrook and the other Defendants are in the process of producing, directing
and creating the feature adaptation of Defendants‘ infringing film.

76. At all times relevant to this action, Defendants had access to the Plaintiffs'
12 O'Clock Boyz Copyrighted Worl<;s.

77. Upon information and belief, Defendants will incorporate numerous elements of
the Plaintiffs' 12 O'Clock Boyz Copyrighted Works into Defendantsr feature adaptation,
including but not limited to the setting, concepts, characters, feel, and niood.

78. Defendants knew or had reason to know that the feature adaptation of their
infringing finn is unauthorized derivative work based on Plaintiff‘s 12 O'Clock Boyz
Copyrighted Works,

79. Further, without Plaintiffs' authorization and approval, Defendants are
unashamedly promoting the production of the feature adaptation of their infringing film under
Plaintiffs' 12 O'Clock Boyz mark. (See Exhibit 9)

80. Defendants are part of an ongoing scheme to create and maintain the dilution of

14

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 15 of 49 Page|D #: 15

Plaintiffs' 12 O'Clock Boyz mark, which expands the marketplace for casting any dirt-bike rider
as a" 12 O'Clock Boy" while shrinking the marketplace for Plaintiffs' genuine branded goods.

81. Aithough some Defendants may be acting independently, they may properly be
deemed to be acting in concert because the combined force of their actions serves to multiply the
harm caused to Plaintiffs.

82. Fully aware of Plaintiffs' rights, Defendants have acted knowingly, Willfully, in
reckless disregard of those rights, and in bad faith.

83. Piaintiffs have no adequate remedy at law.

INJURY TO PLAINTIFFS AN]) 'I`HE PUBLIC

84. Defendants‘ unauthorized use of the 12 O'Clock Boyz Mark is likely to cause
confusion, mistake, and deception as to the source or origin of Defendants‘ products, and is likely
to falsely suggest a sponsorship, connection, or association between Defendants, its products,
and/or its commercial activities with Plaintiffs.

85. Defendants‘ unauthorized use of the 12 O'Clock Boyz Mark is likely to dilute
the distinctiveness and value of Plaintiffs' legendary 12 O'Clock Boyz Mark.

86. Plaintiffs are suffering irreparable and indivisible injury and damages as a result
of Defendants‘ unauthorized and wrongful use of Plaintiffs' 12 O'Clock Boyz Copyrights and
Marks. If Defendants infringing, cybersquatting, and unfairly competitive activities are not
preliminarily and permanently enjoined by this Court, Plaintiffs will continue to be harmed.

87. Defendants1 acts, described above, have irreparably inj ured, and, if permitted to
persist, will continue to irreparably injure the public, Who has an interest in being free from

confusion, mistake, and deception

15

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 16 of 49 Page|D #: 16

FIRST CAUSE OF ACTION
Copyright Infringement

88. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fuin set forth herein

89. Plaintiffs' 12 O'Clock Boyz Copyrighted Works constitute copyrightable subject
matter under the Copyright Act, 17 U.S.C. §§ 101, et seq. Plaintiffs have recorded the
copyrights in and to the Plaintiffs' 12 O'Clock Boyz Copyrighted Works with the United States
Copyright Office.

90. Plaintiffs own the United States copyrights in the 12 O'Clock Boyz Copyrighted
Works, and the exclusive right to develop, create, and/or produce motion pictures and television
shows based on the 12 O'Clock Boyz Copyrighted Works, including but not limited to the
characters, plots, theme, settings, situations, and incidents therein and also events. Plaintiffs are
entitled to all of the protections and remedies for the 12 O'Clock Boyz Copyrighted Works
accorded to a copyright owner.

91. Upon information and belief, in direct violation of Plaintiffs’ exclusive rights,
Defendants have directly infringed, and unless enjoined by this Court, will continue to infringe
the copyrights in the 12 O'Clock Boyz Copyrighted Works by, among other things:

a) Preparing unauthorized derivative works of the 12 O'Clock Boyz Copyrighted Works

in the form of Defendants‘ infringing films.

b) Reproducing copyrighted elements of the 12 O'Clock Boyz Copyrighted Works in

Defendants1 infringing films;
c) Distributing copies of the Defendantsl infringing film, which contain copyrighted

elements of the 12 O'Clock Boyz Copyrighted Works;

16

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 17 of 49 Page|D #: 17

d) Publicly performing Defendants‘ infringing film, which contain copyrighted elements

of the l2 O'Clock Boyz Copyrighted Works.

SECONI) CAUSE OF ACTI()N
Contributory Copyright Infringement

92. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

93. On information and belief, Defendants knew or had reason to know that
Defendants‘ infringing film is unauthorized derivative works based on the 12 O'Clock Boyz
Copyrighted Works that are, at least in part, substantially similar to the copyrighted elements in
the 12 O'Clock Boyz Copyrighted Works.

94. On information and belief, Defendants induced, caused, and materially
contributed to the unauthorized preparation, duplication, distribution, and public performance of
Defendants1 infringing film, and are continuing to do so.

95. fn violation of Plaintiffs’ exclusive rights, Defendants have contributed to the
infringement and, unless enjoined by this Court, will continue to contribute to the infringement

of the copyrights in the 12 O'Clock Boyz Copyrighted Works.

THIRD CAUSE OF ACTION
Vicarious Copyright Infringement

96. Plaintiffs re»~allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

97. On information and belief, Defendants have the right and ability to supervise the
other Defendants, and on information and belief, did supervise them in their unlawful

preparation, duplication, and distribution of Defendants‘ infringing films.

17

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 18 of 49 Page|D #: 18

98. On information and belief, Defendants enjoy a direct financial benefit from the
preparation, duplication, and distribution of Defendants‘ infringing films.

99. In direct violation of Plaintiffs’ exclusive rights and as a consequence of the
foregoing, Defendants have vicariously infringed the copyrights in the 12 O'Clock Boyz

Copyrighted Works.

FOURTH CAUSE OF ACTION
Infringement on Right of Pubiicity

100. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein

101. Taje (aka l‘Moe-Town" or “Moe") is not only the copyright owner and author of
"12 O'Clock Boyz" but he also appeared in the films as an actor. At least two of the segments
taken from Piaintiffs' films that are shown in Defendants‘ infringing film feature Taje being
interviewed Taje did not grant permission, nor has he been compensated, for the use of his
image and likeness in Defendants‘ infringing film.

102. Defendants taking and selling the image of Taje without his knowledge or
consent, violates Taj e's right of publicity

103. Similarly, Defendants' licensing of unauthorized images of Taje to various film
festivals, YouTube, HBO, Showtime, Netflix, Paramount Home Entertainment, SBS on Demand,
Virneo, Kanopy etc, without Taje's knowledge or consent, violates Taje‘s right of pubiicity.

104. Defendants are liable to Taje for these violations, in an amount of damages to be

determined by a jury.

18

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 19 of 49 Page|D #: 19

FIFTH CAUSE OF ACTION
Trademark Infringement Under
Section 32(1) of the Lanham Act, 15 U.S.C. 8 1114(1)

105. Plaintiffs re~allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

106. Without Plaintiffs' consent, Defendants used and continues to use in commerce
reproductions, copies, and colorable imitations of Plaintiffs' registered 12 O'Clock Boyz l\/larks
in connection with the offering, distribution, and advertising of goods, which is likely to cause
confiision, or to cause mistake, or to deceive, in violation of Section 32(1) of the Lanham Act, 15

U.s.c. § 1114(1).

SIXTH CAUSE OF ACTION
Trademark Infringement, False Designation of Origin, Passing Off,

and Unfair Competition
Under Section 43(a)(1)(A) of tire Lanham Act. 15 U.S.C. 8 1125(a)(1)(A)

107. Plaintiffs re-allege and incorporate by reference each and every allegation in
each and every aforementioned paragraph as if fully set forth herein.

108. The use of the phrase "12 O‘Clock Boys“ as the title of Defendants‘ infringing
films constitute trademark infringement and unfair competition under the Lanham Act. Although
trademark rights may not attach to the title of a single creative work, in this case "12 O'Clock
Boyz" has been used as the title of an ongoing series of creative works evidenced by the release
of a second 12 O'Clock Boyz film, and the phrase has acquired secondary meaning in addition,
the mark has been used by Plaintiffs as a business name, and in connection with the sale of
sound recordings and clothing

109. Defendants‘ actions, as described above, are likely to cause confusion, or to

cause mistake, or to deceive as to the origin, endorsement, or approval of Defendants, its

19

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 20 of 49 Page|D #: 20

products, and/or its commercial activities by or with Plaintiffs, and thus constitute trademark
infringement, false designation of origin, passing off, and unfair competition in violation of

section 43(a)(i)(A) orthe Lanham Aa, 15 U.s.c. § 1125(3)(1)(A).

SEVENTH CAUSE ()F ACTION
Trademark })ilution
`Under Section 43(c) of the Lanham Act, 15 U.S.C. 8 1125(§)

110. Plaintiffs re-allege and incorporate by reference each and every allegation in
each and every aforementioned paragraph as if fully set forth herein.

lli. By guilefully misidentifying WOWBOYZ, Raise lt Up, and random dirt-bike
riders as "12 O'Clock Boys“, Defendants attempt to dilute Plaintiffs' 12 O'Clock Boyz Mark.

112. Plaintiffs' 12 O'Clock Boyz Mark is widely recognized, as that term is used in 15
U.S.C. § li25(c), and was widely recognized before Defendants' first use of the "12 O'Clock
Boys“ Marks, based on, among other things, the inherent distinctiveness and federal registration
of Plaintiffs’ 12 O'Clock Boyz Mark and the use and recognition of that mark.

113. Defendants1 actions, as described above, are likely to dilute the distinctive quality
of Plaintiffs' l2 O'Clock Boyz Mark by blurring in violation of Section 43(c) of the Lanham

Act, 15 U.S.C. §1125(c), as amended by the Trademark Dilution Revision Act of 2006.

EIGHTH CAUSE OF ACTION
Cybersquatting
Under Section 43(d) of the Lanham Act. 15 U.S.C. 3 1125(<1)

114. Plaintiffs re-ailege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.
115. Defendant caused to be registered, registered, and/or used the 12oclockboys.com

_ domain name with a bad-faith intent to profit from Plaintiffs’ 12 O'Clock Boyz Marks.
20

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 21 of 49 Page|D #: 21

116. Plaintiffs’ 12 O'Clock Boyz l\/larks were distinctive at the time Defendants caused
to be registered, registered, and/or used the 12oclockboys.com domain name.

117. Plaintiffs’ 12 O'Clock Boyz mark was wide»recognized at the time Defendants
caused to be registered, registered, and/or used the 120Clockboys.com domain name.

118. The 12oclockboys.com domain name is confusineg similar to Plaintiffs’ 12
O'Clock Boyz Marks.

119. The 12oclockboys.com domain name is dilutive of Plaintiffs' 12 O'Clock Boyz
mark. Defendants’ actions, as described above, violate Section 43(d) of the Lanham Act, 15
U.S.C. § 1125(d).

NINTH CAUSE OF ACTION

Trademark Infringement
Under Marvland Code Bus. Reg. 8 1-414 et secL

120. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

121. Defendants’ use, without the consent of Plaintiffs, of a reproduction and/or
colorable imitation of Plaintiffs’ registered 12 O'Clock Boyz Marks in connection with the sale,
offering for sale, and/or advertising of goods or services, is likely to cause confusion, or to
deceive as to the origin of the goods or services, and thus constitutes trademark infringement in
violation of Md. Code Bus. Reg. § 1~414 et seq.

122. Defendantsl reproduction and/or colorable imitation of Plaintiffs’ registered
i2 O'Clock Boyz Marks and application of that reproduction and/or colorable imitation to
Defendants’ advertising, labels, prints, receptacles, signs, or wrappers that are intended to be

used with goods or services and/or in conjunction with the sale or other distribution of goods or

21

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 22 of 49 Page|D #: 22

services in Maryland constitutes trademark infringement in violation of Md. Code Bus. Reg. § 1-

414 et seq.

TENTH CAUSE OF AC'I`ION
Trademark Infringement, False Advertising, and Unfair Competition
Underl Marvland Qommon Law

123. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

124. Defendantsl actions, as described above, are likely to cause confusion, or to cause
mistake, or to deceive as to the affiliation, connection, or association of Defendants with
Plaintiff, or as to the origin, sponsorship, or approval of Defendants, its products, and its
commercial activities by or with Plaintiffs such that Defendants‘ acts constitute infringement of
Plaintiffs’ proprietary rights in their 12 O'Clock Boyz Marks, misappropriation of Plaintiffs’
goodwill in those marks, and unfair competition under Maryland common law.

125. Defendants‘ actions, as described above, constitute false and misleading
descriptions and misrepresentations of fact in commerce, which, in commercial advertising and
promotion, materially misrepresent the nature, characteristics, and qualities of Defendantsl

products and constitute false and deceptive advertising under l\/laryland common law.

ELEVENTH CAUSE OF ACTION
Contributory Trademark Infringemcnt

126. Plaintiffs re-allegc and incorporate by reference each and every allegation in each

and every aforementioned paragraph as if fully set forth herein.

22

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 23 of 49 Page|D #: 23

127. The actions of Defendants described above and specifically, without limitation,
their knowledge, participation, and inducement of the unauthorized use of Plaintiffs 12 O'Clock
Mark, and confusingly similar variations thereof, in commerce to advertise, market, and sell
Defendants infringing films throughout the United States , constitute contributory trademark

infringement in violation of federal law and the Maryland common law.

128. The actions of Defendants, if not enjoined, will continue Plaintiffs have suffered
and continues to suffer damages in an amount to be proven at trial consisting of, among other
things, diminution in the value of and goodwill associated with the 12 O'Clock Boyz l\/Iark, and

injury to Plaintiffs.

129. On information and belief, the actions of Defendants described above were and

continue to be deliberate, malicious and willful.

TWELVETH CAUSE OF ACTION
Vicarious Trademark Infringement

130. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

131. The actions of Defendants described above and specifically, without limitation,
their knowledge, participation, and inducement of the unauthorized use of Plaintiffs' 12 O'Clock
Boyz Mark, and confusingly similar variations thereof, in commerce to advertise, market, and
sell Defendants‘ infringing films throughout the United States, constitute vicarious trademark
infringement in violation of federal law and common law. Defendants each have the ability to
control the actions of the Afliliate Defendants, fund the advertising activities of the Affiliate

Defendants, and derive a direct financial benefit from the illegal acts of the Affiliate Defendants

23

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 24 of 49 Page|D #: 24

132. The actions of Defendants, if not enjoined, will continue. Plaintiffs have suffered
and continues to suffer damages in an amount to be proven at trial consisting of, among other
things, diminution in the value of and goodwill associated with Plaintiffs' 12 O'Clock Boyz
Mark, and injury to Plaintiffs.

133. On information and belief, the actions of Defendants described above were and

continue to be deliberate, malicious, and willful.

THIRTEENTH CAUSE OF ACTI()N
Unj ust Enrichment

134. Plaintiffs re-allege and incorporate by reference each and every allegation in each
and every aforementioned paragraph as if fully set forth herein.

135. Plaintiffs asserts that Defendants have been unjustly enriched by their
unauthorized use of Plaintiffs movie title card, clips and excerpts and the character name Pug in
Defendants‘ infringing film. Defendants have also been unjustly enriched by their unauthorized
use of Taj e's image, actual voice, Words and performance in Defendantsl infringing film. Taje is
not only the copyright owner and author of "12 O'Clock Boyz" but he also appeared in
Plaintiffs' films as an actor.

136. Defendants never contracted with Plaintiffs or advised Plaintiffs that the upwards
of 20 excerpts copied from 12 O'Clock Boyz were being used in Defendants‘ infringing film.

137. Defendants have received millions of dollars of royalties, DVD sales, and
licensing fees, due to their unauthorized use of Plaintiffs' 12 O'Clock Boyz Copyrighted Works
including Taje's image.

138. Defendants’ unauthorized use of Plaintiffs' 12 O'Clock Boyz Copyrighted Works

inciuding Taje's image have impoverished Plaintiffs due to consumers’ perception that Plaintiffs

24

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 25 of 49 Page|D #: 25

consented to Defendants’ use of their 12 O'Clock Boyz Copyrighted Works and Taje image,
which have impaired Taje's reputation and credibility as revolutionary and independent
filmmaker in the Baltimore dirt~bil<e community

139. The public perception that Plaintiffs' consented to use of their 12 O'Clock Boyz
Copyrighted Works and Taje's image by Defendants has reduced the market for Plaintiffs'
l2 O'Clock Boyz Copyrighted Works.

JURY TRIAL I)EMANDED

Pursuant to Fed. R. Civ. P. 38, Plaintiffs respectfully demand a trial by jury on all issues

properly triable by a jury in this action.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against
Defendants as follows:
Copyright
1. That the Court find that:
a) Defendants have infringed the copyrights in the12 O'Clock Boyz Copyrighted
Works;
b) Defendants have contributed to the infringement of the copyrights in the 12
O'Clock Boyz Copyrighted Works;
c) Defendants have vicariously infringed the copyrights in thel2 O'Clock Boyz
Copyrighted Works.
2. That the Court find that as a direct and proximate result of Defendants‘ foregoing acts,

Plaintiffs are entitled to the following damages:

25

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 26 of 49 Page|D #: 26

a) At Piaintiffs’ election, statutory damages of up to $150,000 for each

separate 12 O'Clock Boyz Copyrighted Work infringed, for willful infringement

pursuant to 17 U.S.C. § 504(c), or Plaintiffs’ actual damages sustained as a result

of Defendants’ acts of copyright infringement according to proof and Defendants’

profits obtained as a result of their acts of copyright infringement according to

proof; and

b) Plaintiffs’ reasonable attorneys’ fees and costs pursuant to the Copyright

Actofl976,17 U.S.C. § 101, et seq., and 17 U.S.C. § 505.

3. That the Court find that the threat of irreparable harm to Plaintiffs as a result of
Defendants’ conduct leaves Plaintiffs without adequate remedy at law, and therefore that
Plaintiffs are entitled to an injunction restraining Defendants, their agents, servants, employees,
attorneys, successors, assigns, subsidiaries, and all persons, firms, and corporations acting in
concert with them, from directly or indirectly infringing the copyrights in the 12 O'Clock Boyz
Copyrighted Works, including but not limited to continuing to distribute, market, advertise,
promote, produce, sell, or offer for sale Defendants‘ infringing film or any Works derived or
copied from the 12 O'Clock Boyz Copyrighted Works, and from participating or assisting in any
such activity whether or not it occurs in the United States.

4. That the Court find that Defendants are liable to Taje for common law claims of
appropriation of Taje's likeness and violation of his common law rights of publicity.

5. That the Court find the Defendants‘ copyright(s) is/are invalid due to

misrepresentation .

26

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 27 of 49 Page|D #: 27

Trademark

6. An Order declaring that Defendants1 use of the 12 O'Clock Boyz l\/larks infringe
Plaintiffs' 12 O'Clock Boyz Marks, dilute Plaintiffs' 12 O'Clock Boyz Mark, and constitute
unfair competition under federal and/ or state law, as detailed above;

7. A temporary, preliminary, and injunction enjoining Defendants and their
employees, agents, partners, officers, directors, owners, shareholders, principals, subsidiaries,
related companies, affiliates, distributors, dealers, and all persons in active concert or
participation with any of them;

a) From using the 12 O'Clock Boyz Marks in any forrn, including but not
limited to in connection with any other wording or designs, and from
using any other marks, logos, designs, designations, or indicators that are
confusingly similar to any of Plaintiffs' 12 O'Clock Boyz Marks and/or
dilutive of Plaintiffs' 12 O'Clock Boyz Mark;

b) From representing by any means whatsoever, directly or indirectly, that
Defendants, any products or services offered by Defendants, or any
activities undertaken by Defendants, are associated or connected in
any way with Plaintiffs or sponsored by or affiliated with Plaintiffs in any
Way;

c) From assisting, aiding or abetting any other person or business entity in
engaging in or performing any of the activities referred to in

subparagraphs 7(A)-(B);

27

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 28 of 49 Page|D #: 28

8. An Order directing Defendants to destroy all products, packaging, signage,
advertisements, promotional materials, stationery, forms, and/or any other materials and things
that contain or bear "12 O'Clock Boys" or any other marks, logos, designs, designations, or
indicators that are confusingly similar to any of Plaintiffs' 12 O'Clock Boyz Marks and/or
dilutive of Plaintiffs' 12 O'Clock Boyz Mark;

9. An Order directing Defendants (and the relevant registrar) to transfer to Plaintiffs
the 12oclockboys.com domain name and all other domain names Defendants owns or controls
that contain any of Plaintiffs’ 12 O'Clock Boyz Marks (including but not limited to any domain
names comprised of or containing 12 O'Clock Boys), any marks confusingly similar to any of
Plaintiffs1 12 O'Clock Boyz Marks, and/or any marks dilutive of Plaintiffs' 12 O'Clock Boyz
Mark;

10. An Order requiring Defendants to disseminate pre-approved corrective
advertising and send pre-approved letters to all customers, resellers, retailers, agents, partners,
and/or representatives to address the likely confusion and dilution caused by use of 12 O'Clock
Boys name/marks and the 12oclockboys.com domain name.

11. An Order directing that, within thirty (30) days after the entry of the injunction,
Defendants file with this Court and serve on Plaintiffs' (or Plaintiffs' attorneys when retained) a
report in writing and under oath setting forth in detail the manner and form in which Defendants
has complied with the injunction;

12. An Order requiring Defendant to account for and pay to Plaintiffs any and all
profits arising from the foregoing acts, and increasing such profits, in accordance with lSU.S.C.

§ 1117 and other applicable laws, including but not limited to Md. Code Bus. Reg.§ 1-414 et

seq.;

28

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 F_i|ed 10/23/18 Page 29 of 49 Page|D #: 29

13. An Order requiring Defendants to pay statutory damages under 15 U.S.C. §
1117(d), on election by Plaintiffs, in an amount of one hundred thousand dollars ($100,000) for
the registration and use of the12oclockboys.com domain name;

14. An Order requiring Defendants to pay Plaintiffs damages in an amount as yet
undetermined caused by the foregoing acts, and trebling such damages in accordance with
15U.S.C. § 1117 and other applicable laws, including but not limited to Md. Code Bus. Reg. § 1-
414 et seq.;

15. Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act canceling
for the life of the current registration or, at Plaintiffs’ election, transferring any other domain
names used by Defendants to engage in their infringement and counterfeiting of Plaintiffs’ 12
O'Clock Boyz Marks at issue to Plaintiffs’ control so they may no longer be used for
infringement purposes;

16. An Order requiring Defendants to pay Plaintiffs all of their litigation expenses,
including reasonable attorneys’ fees and the costs of this action pursuant to 15 U.S.C. § 1117 and
other applicable laws;

17. An Order requiring Defendants to pay Plaintiffs punitive damages for trademark
infringement and unfair competition under Maryland common law;

18. An Order requiring Defendants to pay Plaintiffs damages in an amount sufficient
to compensated them for the damages caused by Defendants for contributory infringement and

vicarious trademark infringement

29

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 30 of 49 Page|D #: 30

19. An Order that Plaintiff s be granted prejudgment and post judgment interest;

20. Other relief as the Court may deem appropriate

 

 

 

.:’qi ':? )//¥i».z ft ‘ 5 ",:,., :w? :‘§
This the i:j\ xii Day of ij final ii l:;i`él \\\\ i{"n 2018
// 1 t,/,ii ‘1 _w_
§ !};: /)`c’ ;`§`/i ii'i'§`if:f¥t;- _M/j ;_,é"{ ?/?fz x 15171,/
Taje Monbo Plaintiff Deafueh Monbo, Plaintiff
P.O. Box 441 10451 Mill Run Circle, #400
OWingS MillS, MD 21117 OWingS MlllS, MD 21117

30

 

 

Case 1:18-cv-O5930-|\/|KB-ST Document 1 Filed 10/23/18 Page 31 of 49 Page|D #: 31

DEFENDANTS AND ADDRESSES

 

NAME

ADDRESS

 

LOTFY NATHAN

2239 Kirk Avenue
Baltimore, MD 21218

 

RED GAP arm GROUP, LLC

RESIDEN'E AGENT:
Marti Rvan Dane Nester
2239 Kirk Avenue
Baltimore, |VlD 21218

 

VERT|CAL ENTERTA!NMENT, LLC

RES|DENT AG ENT:
Lotfy Nathan

2239 |<irk Avenue
Baltimore, !VID 21217

 

OSC|LLOSCOPE PlCTURES ll\lC.J
(d/b/a Oscilloscope Laboratories)

Oscilloscope Pictures, inc.

C/O Loeb & Loeb, LLP

AT'|'N: Kenneth Anderson, ESO..
345 Parl< Avenue

New ¥ork, 10154

 

OSC|LLOSCOPE lNC.,
(d/b/a Oscilloscope Laboratories)

Oscilloscope |nc.,
1880 Century Par|< East, Suite 1600
Los Angeles, CA 90067

 

DAN!EL BERGER

140 Havemever Street,
Brooklyn, NY 11211

 

THOl\/lAS SLADEK

140 Havemeyer Street,
Brooldyn, NY 11211

 

OVERBROOK ENTERTA!NMENT, lNC.

RESEDENT AGENT:

Kermeth B. Hertz

1800 Century Park East, Suite 1600
Los Ange|es, CA 90067

 

 

OVERBROOK ENTERTA|NIV|ENT, LLC

 

RESEDENT AGENT:

leff Gil|man

1800 Century Park §ast, Suite 1600
Los Ange|es, CA 90067

 

Page 1 of 2

 

 

Case 1:18-cv-O5930-|\/|KB-ST Document 1 Filed 10/23/18 Page 32 of 49 Page|D #: 32

 

No. NAME ADDRESS

 

10 W|!_L SIV||TH 1880 Century Parl< East, Suite 1600
Los Angeles, CA 90067

 

_ 11 SONY PlCTURES ENTERTA|Nl\/|ENT, |NC. RESIDENT AGENT:

Danlel F|ovd

10202 W. Washington Blvd
Culver City, CA 90232

 

12 |VI|SS|ON F|LlVl, lNC. RES|DENT AGENT:

Eric Blair

2213 LoWells Glen Road, Unit #F
Parl<ville, |VlD 21234

 

 

13 ERIC BLA!R 2213 Lowel|s Glen Road, Unit #F
Parl<viile, iVlD 21234

 

 

 

 

Page 2 of 2

 

Case 1:18-cv-O5930-|\/|KB-ST Document 1 Filed 10/23/18 Page 33 of 49 Page|D #: 33

cr)p.vrishr ` "

tie-ip

 

 

Pubhc Catalog

 

` Copyright Cata_lcg _(1_978_ to present) -
_Search Req\'_xcst._ Leii A_ncho_rc_d Ti_tle =_ 12 O__' Cloclc Boyz
Search Re_s_ul_ts_: Displaymg 2 of 4 entries __ _ _ _ _

 

   
  

 

    

_ Ur_’tl“¢"i'_’yz;}-'-j-_`:

 
    

. __ __ '_:Ty_p_e _o__i_`Wark:_ 'Motlon Picture _ _ -' _ :
wanda number/naraPAuoozmozss/zooi _0_8-24_ _g r --
' ' _'_._ - . ;Titl_e_: 12__ o ’_cloek _boy__z ' - ` '

    
  

 

 

_ Descrlphon Vldeocassette 112 1_11' __ _ -
Copyright Cl__a_i_m_aut: Taje M_onb_o,_ 1_975-. _a _k_._ _a M_ce-Town, pscu_d_._ ), _D_a_riielle_ A_vcnt
D_a__te _c_f_ Creatwn. 2001 _
Authorship `_on Applrcahon' motion picture: _Taje _Mon_l_)o__ '

_'-*Names Mnnba,_'fal§ 1212

    

 

 

Save, Print and Erna_i_l (H,§lp_l'§g_a)

 

 

 

 

 

n ' Bnter your small address:

 

_l_irln S.ea_vh titaan jli._tl§_s §§act£>_u..t__

 

 

;Qontaa_tts l Bszar§a.£`_izm§t |__ §§m_$aa\.ah_§a_dtt _§__F ur_Jr,aa<riLQ_aucM(_aQs>nbmrthny_ishr l §;nsn“_tg_fntnhamsl’age _| __il_i_n:_rr_of

   

 

Case 1:18-cv-O5930-|\/|KB-ST Document 1 Filed 10/23/18 Page 34 of 49 Page|D #: 34

Hist<»ry ' T

 

 

Copyr1ghtCataiog(t978topresent) ' _ -_ _
__S_earcli_Request: _]..`e_f`tAnchored T_itl_c~"=_ ' O_'C_lock B_oya. ': "
SearchResults Dlsplay1ng3 of 4 entries - "

   
 

 

 

' -'__:12_ (§"'Clocl‘c'B_c`)yz __"_Th_e Paparazzi_£fdirinrr"_ _ _

   

 

 

- - _ ’l_‘y_p`e_ ofWork.MotlonPlclure '
-f"R gary an Number/Date- PAa00316084s/2015 03-_2_¢_)
. 2 _O’ Cloc_l_< Boyz "'I_`he P_apar_a_zzi_ Edluon _
_ _: ._12_ _O’ Cl_ock B_oyz__ “'i`_he _Papa_ra__zzi____ _Editio_n'_'__ -'
I__)e `criptrun'_ ideodisc _(D_VD) _ ` ` '
Copyright _Cl_a ant_: _Taje Moti_bo__._ address:_ P .Box 4_41_, Owings Mi_lls, MD21117
__ bare ofCreatm _ 2004 ' ' " '
'f;"Authorshrp on Applieatwn _Taje :Monb_o_ Domrmle Un_it_ed __States`;_ Citizenslup _Unitcd _Slat<_:s__. Authorshlp entire motion _pict_ure,
Rights and_l’ermlssions' unrealt_y_llc@yalioo. cain - " . _
_ `y_rig_li_t__ N_ot_e; C._`O. correspondence "

Nami-._`s_: __Munbt! _'Itlj§t

 

  

 

  
  
 
  

 

 

 

        

 

Save,_ Prl_nt an_d Email (B§;lp_l_ag§_)_

 

  
   

 

 

 

 

Erit_cr your-small address:§

am

 

 

 

 

 

 

Hglp_ gar§h Hisfory litle§ M_

 

 

-Cnntaa_lb l listingan l gunmrdi£sumas: _l BmMyMQmmmstEaks)nmmmpynem l maynaa_tltf_ca.t.ta_e£rse l Lil))_;arr_et`

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/13 Page 35 of 49 Page|D #: 35

Search Hmtory

 

'. Copynght Catalo§ {1978 to_ present) - '
'Sca_rch_ Rg:ql_lcs__t__: LéftAnc_1101;d T_itle_- - _1_2__ O' (3101:1( Boyz

-;_Sc;=_u_'ch Resgl_ls: Dlsp!aymg _1 1114 comes

     

_ lnzupm_élo_ck__b_ayq`__vi._suql._

 

. - -_23pe__ 01` V_V_ork_: V1s11111 M_ateria1 .
Ri:gistralion Ni.lm_b_e_r l D1lte`_:_ VA0001_9_82689 12015~12-28
' ' Appllcatic)n T:_tl_e:_ 12_ 0 _Cloc_l_c B_oy2. `_
~ --'_i_`it_le: 1_2__ 1_)_ clock boyz__ '. visugl.
Descrlption.Electmmc fi_l_e (¢S_e_rvic_e_) . " ' '
`_t_:_ Dcafu_a§ M_onbg. A_d_drc_s_s: 130_ B_ox 135 0_wi1_1g_s 1\.1_1_11___$,MD 2_1__11_'1_

    
 
 
  
   
 
  

 

1111»11111111-1__20 clocklaoyz (2`0011 - '- ' '
` ` Déaf_ueh Monbo,Catlzensh\p UnitedS_t111_es Aulhorshlp 2-D artwbt_k. _

"T!_`aje Monbo_; szenship UnitedState§.Authorsbip: 2-D1111work.
_ermissmns DcafuehMonbo P.O_ 1302 1.3_5 Owin_gs_ M_i!ls__ MD, 2._1I_l_7, U_n_i_ted _Sta`tes
` __ames.MguhQ §§11111111“_1 `- ` ' - - '
' Mlaj§ ' `

 

 
 
   

' Save, Print and Email
Do\vnload_Fo1mat Fui| Record v

  
  
    

' your email address:-

 

 

H§lp§m§hl;hsmnbu§§§ian,m

 

cci__mmgi_`lls l 321111§1£_111111111 _1 m§mhgslmm _1_ mgm£iy_As.k_deLc§mus.(EAQ§)_ahom§gpyngm | Lpri:gh§__!ms;e_!;lmn§££g§ l_ _.I,Lihcm_<_zf

   

   

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 36 of 49 Page|D #: 36

 

  
  

Copyright Cat§jog (1§7 8 tt)` present) - - _.
'_ S_§_a_r§l_l Request .l._e11 An§ht_)`_r§_cl. T_i_t1§.= 12 O‘ C_1_11§_lc §by§
;S§arch_Resu|ts Dis'playir_l`g 4_ of 4 tries '

 

   

 

' _ _12_0'€10¢13¢11z .'1rhe`1_=aparaz;1E¢iri¢m". '

-- .- _ .; 'I‘ype ofWork: _V_isual Mat§ria! f -' _ _- -

Registraimn NumberlDat§'-VA0002062926l 20171_-1]1_-_06 ‘ . - :
n - : -_ ;_ Applu:atmn T_itl_e:_ 120`_(_3'|_0`§_1€130)€2 “The Paparazzl Ed1t10n _ _ __
_ 'I`ith:: 12 0’C1_1_1n_k Boyz"Th§ Papo.razzlEd1tmn " ' '
:_D§seriphon'.electronlc file " _ ' - ' '
e`_a1`1_1ch Mohbo. Addr§ss P.O Box1215 Owjn_gs Mil_l_,s _MD 2111'1_
_ ' ' :’l__`aje M§nbo._ ` ' - -_
.na`t`e urcreatinn 2003 ’ ' _ _ _
' pate orrub_ucation: 2003-06»01 `

Natmn 0!_`_Fi_rs_t Pub}ieation.Umted S_l.a_t§_s__ _ ` ` " ` ' ` ` ' " ' -_
Authnrship `01`1 Applit:aiion' Deafu_§h Monbo; Cili_z§nsh_ip; United Stat§s. Au_ihor_ship; 2-13 artw_o.rl§
- - '1’aje Mo_nbu; Citiz§nship_:Uhit_ed_ States Authorship: 2-1_3 artwork. `
Rights a_n11_ Permissiuos* _De_afgc_h Monbo, P.(_3. Bo_x 135, Ow}ngs Mii1s,_1\f1_13, 21117

Copynght N_ot_e: _C. 0 correspondence ` _ . _ _

NHm€S-MQ_!;QJL£Q§_ _ ___

  
 
  
 
 
 
  
 

 

 

       
 

 

 

- S§v§, Pl 1111 and Emui| (lep_£_ug§)
n -' S_electDownload Forrnat§ FutiRecord

 

   

 

 

 

 

” _ 119th tor_§dn=tsave_

  

 

Evferyb\ir¢mailaddressi_ _ ..

 

 

H§i§h§a£§hkl§!grylm§§§m_,l‘z§£

§§an 1_ B§Q§§ALQM;§ l ma§§§r§h.§it_m§i§ 1 LLQAMY_A.EB§.MQM_~{L§QS)LWLQ§WBL 1 wov;lgmlm§§§m§_§g§ l L§)_§:;u)f
_§Qngms§ligm§_?.ag§ . '

  

Case 1:18-cv-05930-l\/|KB-ST Document 1 Filed 10/23/18 Page 37 0149 Page|D #: 37

United States Patent and 'rrademark Office

    

Home. Site lnde Search FAQ Glossary Gui¢ics Cnntacts eBuslness eBlz alerts News Help

 

 

Trademarks > Trademark E|ectronic Search System (TESS)

   

TESS was last updated on Mon Oct 22 05:22:25 EDT 2018

Ll Please |ogout when you are done to release system resources allocated for you.

      

       

 

Word Mark 12 O‘CLOCK EOYZ

§;’r‘:r‘::e;”d lo 025. us 022 oae. G a 31 clothing namesy, r-shirts_ F:Rsr usE: 20010625. FleT use !N coMMERoE: 20010625
§§;';D'awi“g (3) oeslGN PLus WoRos. LETTERS, ANoroR NUME:ERS

Deslgn Search 02.01.02 - Men depicted as shadows or si|houelles of men; Si|houelles of men

Code 02.01.31 - Men, sly|lzed, incled§ng men depicted in carlcalure form

18.05.02 - Mopec£s', Mo!or cycles and motor scoolers
Seria| Number 87312648
Fll|ng Date January 25, 2017
Current Basls 1A
Orlg|na| Fl|lng m

Basls

Published for

opposition Seplernber 5. 2017

Reglstratlon

Number 5333490

Registrallon Date November 211 2017

Owner (REG|S‘T`RANT) Monbo, Dealueh lNDlV|DUAL UNlTED STATES PO Box 135 Owings Mllls MARYLAND 21117

(REG|STRANT} Mnr\bo. Ta§& lNDEV|DUAL UNITED S`E'ATES PO Bo>( 135 Ow§ngs Mi||S MAR‘¢'LAND 2111'1'
D|sclalmer NO CLAEM |S MAD§Z TO THE EXCLUSEVE RlGHT TO USE "BOYS" AF'AR? FROM THE MARK AS SHOWN

Descrlptlon of Colorls nol cla|meli as a feature of the mark. The mark consists of a man holding a motorcycle in a venlcal posillon. The wording "12 O'CLOCi< BOYZ" appears to
Mark the right of the man, and Ehe "12" portion overlaps the motorcyclel

'Iype of Marll TRADEMARK

Reglsler PR|NCEPAL
leelDead
|ndlcalor LNE

 

   
   

 

 

   

 

 

 

Case 1:18-cv-05930-l\/|KB-ST Document 1 Filed 10/23/18 Page 38 0149 Page|D #: 38

United States Paterlt and 'l`rademark Office

  

Home Site Index Searcl\ FAQ Giossary Guides Contac;ts eBusiness eBiz alerts News Hr:ip

Trademarks > Trademark Etectronic Search System {TESS)

 

 

 

 

TESS was fast updated on Mon Oot 22 05:22.'25 EDT 2018

]Please logout when you are done to release system resources allocated for you.

     

   

 

…::Z Record 6 out of 8

 

' free status

      

. ( Use the "Back" button of the internal Browser to return to TESS)

   

 

Wol'd Mark 12 O'CLOCK BOYZ

Goods and EC 009. US 021 023 026 036 038. G & S: Motion pidures, aii featuring documenteries on dirt bike riders who ride on the city streets of Bailimore; Motion pictures, all
Services featuring dooumentar|es ore Baltimore's dirt bike riders who till their bikes into the "12 O'Clock" position; Digital recordings namely,\lideocassettes, DVDs, and Video Discs
ali featuring dowmentaries on dirt bike riders who ride on the city streets of Baltimore. FiRST USE: 20010525. FlRST USE iN COMMERCE: 20010625

Mark

Drawing (3) DESIGN PLLJS WORDS, LETfERS, ANDIOR NUMBERS
Code

§:::g: 02.01.02 - Nlen depicted as shadows or si|houettes of men; S§thouettes of men
code 13.05.02 - Mope<is; Motor cycles end motor scooters

Serial

Number 86863?08

Flllng Date January t, 2016

Current

easls 1‘°‘

Ori|inal

Flllng aasls m

Fubllshed

for May 31, 2015

Oppositlon

Reg|stratlon

Numher 5021939

Registration

mate Augusi 16, 2016

Owner (REG|STRANT) Mnr‘lbo, Deafueh |ND|V|DUAL UNITED STA“E`ES P.O. Box 135 Owings Mi||s MARYLAND 21117

(REGISTRANT) Monbo| Ta§e lNDlV|DUI-\L UNITED STATES P.O. Box 135 Owings Mi¥is MARYLAND 21117

Description Coloris not claimed as a feature ofthe mark. 'i'he mark consists of a dirt-bike rider popping the perfeotwl'\eelie so that the dirt bike is facing up in the 12 O'Clock position
of Mark and the wording "12 O‘CLOCK BOYZ" ira styi!zed font overlapping the dirt-bike and extending lo the right within a dark irregular outtine. The perfect wheelie ls claimed as a
feature of the mark.

TVP" °' TRADEMARK

Mark

Register F'RlNClPAt_
LivelDead

indicator LNE

 

 

 

    

`. 1 beer modelsqu lens

 

Case 1:18-cv-05930-l\/|KB-ST Document 1 Filed 10/23/18 Page 39 of 49 Page|D #: 39

United States Patent and 't'rademari< Office

  

Horne Site index Se;arch FAQ Gtossary Guidc:s Contacts eBusiness eBiz alerts News Heip

 

trademarks > Trademark Electronic Search Systern (TESS)

 

   

TESS was last updated on Mon ch 22 05:22:25 EDT 2018

§

§ P|ease iogout when you are done to release system resources allocated for you.

 
   

Sti‘el_ir.rrlr»§n

   

  
 
   

 

Record 7 out of 8

 

 

; nssrcu scarus_ '

 

mm status ( Use the "Back" button of the internat Browser to return to TESS)

12 O’Cloek Bny_z_

 

Word Mark 12 O'CLOCK EOVZ

Goods and iC 009. US 021 023 026 036 038. G & S: Ntotion Pictures, all featuring dccurnentaries on Baltimore's dirt bike street riders who ride dirt bikes on the city streets of

Ssrvices Baltimore, where riders pcp wheeiiesl and elevate the front of their bikes and ride onty on the back wheels until the bikes are perpendicular to the road or in the "12
O'Clock" position; digital recordings nameiy, DVDs, Vrdeo Dlscs, and Videccassettes, ali featuring documentaries, where riders pcp wheeiies, end elevate the front of their
bikes end ride oniy on the back wheets untii the bikes ere perpendicuisr to the road or in the "12 O‘Ciock" position FiRST USE'. 20010625. FiRST USE iN COMMERCE:
20010625

 

Star\dard

Characiers

C|almed

Mark

Drawing (4) STANDARD CHARACTER MARK
Code
Seria|
Number
Fliing Date Dciober 3, 2015
Cnrrent

Easis 1A

Origlnal

Fil|ng Basis

Puhitshed

for Aprii 19, 2015
Opposition

Registration
Numher 4991835

Registratton
hate .iuiy 5, 2016

Owner (REG|STRANT) MDnbo, Deaftteh iNDiV|DUAl, UN|TED BTATES PO Box 135 Ow‘lngs Miiis MARYLAND 21117

867?7306

rREc\sTRANT) Mnnbn, Ta;e lNorviouAL curran sTATEs r>o sex 135 owings mims MARYLAND 21117
TVP° °’ TRAoEMARK

Mark

Regrsrer PR|NC\PAL
Liveroead

indicator LWE

 

 

 

 

 

   

_ `i_`s`cnni:`n r Seuslu`e`sa t nel_n t `Fn`rv \r'r$o\.m`_

   

 

   

Case 1:18-cv-05930-l\/|KB-ST Document 1 Filed 10/23/18 Page 40 of 49 Page|D #: 40

United States Patent and Trademark Office

  

Home Site Index Seaccn FAQ G!ossary Guides Contacts ebustness ama alerts News Help

 

Trademarks > Trademark Eiectronic Search System (TESS)

       

 

TESS was fast updated on Mon Oci 22 05.'22:25 EDT 2018

reactions tierlti:~r:n ---SEARCHOG sier-' ;

Please |ogout when you are done to release system resources allocated for you.

 

 

 

 

( Use the "Back" button of the internet Browser to return to TESS)

12 O'Clock Boyz

 

\N'ord Mark 12 O‘CLOCK BDYZ

Goods and iC 041. US 100 101 10?. G & S: Movie ti|mirtg services. including movie ti|ming services associated with Ba!timore's dirt bike street riders who ride dirt bikes on the city

Servicss streets of Baltimore, where riders pop wi'ieeiiesl and elevate the front of their bikes and ride only on the back wheels untli their bikes are perpendicoiarto the road or in the
"12 O'Clock" position; Entertainment services, nameiy, iive, televised and movie appearances by a professionai, amateur and street entertainer dirt bike riders;
Errtertainment services. namelyl persona! appearances by Baltimore‘s dirt bike riders; Entertainment servicesl nameiy, production of special effects including modet making
services, computer generated lmagsry and computer generated graphics for the production of motion pictures videos, and movie trailersl Entertainment services, nameiy,
providing reviews of Baltimore's dirt bike riding and dirt bike riders; Entertainment servicesl nameiy, the provision of continuing movies featuring documentary and
commentary on Baltimore‘s dirt bike riding delivered via visuai medta', Movie showing, namety, Eattimore‘s dirt bike riding and street dirt bike riders; Movie studio, for
Baltimore's dirt bike riding; Pianning arrangement of showing moviesl shows, or musical performance involving Baltimore's dirt bike riding; Preparing subtifies for movies.
nameiy, Baltimore‘s dirt bike riding movies; Production and distribution of television shows and movies for dirt bike riding including Baltimore‘s dirt bike riding; Providing
entertainment information in the fie|d(s) of dirt bike riding; Providing entertainment news and information specifically in the fieid of dirt bike riding; Providtrrg facilities for
movies, shows. piays, music or educationai training; Providing interviews featuring Baltimore‘s dirt bike riders in the field of dirt bike riding for entertainment purposes;
Providing ratings for television, movie, music, video and video game content related to Batfimore's dirt bike riding; Provision of non downioadabie films and movies via a
video service; 'i'etevisions video and movie ti|ming services; Providing entertainment news and information specifically in the field of dirt bike riding and motorsports. FiRST
USE: 20010625. USED tN ANOTHER FORM The mark was first used anywhere in a different tenn other than that sought to be registered at least as carty as 06.'25!2001.
FiRST LiSE iN COMMERCE: 20010625

 

 

Standard

Characters

Clalmed

Marit

Drawing (4) STANDARD CHARACTER MARK
Code
Seriai
Number
Filing Date September 15. 2015

Current

Basis m

Originai

Fiiing Basls 1A

F'ubiished

for Apri| 19. 2016

Opposltion

Ftegistratiorl

Number 4991?53

Registration

Dafe .tuiy 5, 2016

Owner (REG|STRANT) Monbo, Deafneh iNDiV|DUAL UN|TED STATES PD Box 135 Owings Miiis MARYLAND 21117

86756470

(aecisTRANr) Mnnvn, “ra;e iNorviouAL uNlTEo srArEs Po cox 135 owings mims nam/unto 21117
'WP° °' sEvacE MAR:<

erk

Register PRiNC|PAi_
leefDead

indicator LWE

 

     

 

    

 

` ;f-'-'1rio'na'rsrrsanoexts'i=_nncn`|enps_ii~ir'ssfuatr`iF.RWAcvpoLicv_-? '

 

 

Case 1:18-cv-05930-I\/|KB-ST Documentl Filed 10/23/18

Page 41 of 49 Page|D #: 41

 

  

Publrc Catalog

Copyright Ca_talog (_197_8_ to prcscnt,)
Searclr_ cha_es_t: _K_cywor_c_l.= lott`y 11a_ti1ar_1 _ _ _ -
- Sear_<_:_h_ _R_c_s`u_lts_: Drspiaymg 2 o_f 10_00__0 entries .' -

 

    

' `_Th`e waive O'_cl_m_rk Boyr»_ 3

;.._Releya_rl_cetl_l__l_'l " ' -_ '_.
. - _'l‘y`pr_: ofWork.Motron Picture __` f j-
Registratmn Numher/Date. PAi.\i)_i)_$-l',_li}_§§(] /_ 20_109~12-08
- Applrcabon 'l`itle: ___'I_`_l1e Twelvo 0 clock Boyz
__ -Title_: '_l`hc _'_Iwelve O’cioclc_ _B_oy_z____
Descrrptlon'6vrdcod1scs(DVD) ' ` " _ - '-
Copyrrgbt Clalmant.Lotnyathan 1986_- Add_rcss_: 616 water street sultc _225__,_1_3ai_tir_1_10rc_, MD, 21202 United States
_ _ hare of Creatron' 2009 _ 1 . . '
- ; A`uthorsl_ii_p on Application. Lotfy Nathan,_ i98_64_; Domrclle United States; Cltlzcnshrp United Kir_\gdom. A_uthor_ship_:_ direction_!director, ,
- ' - _j._ productionlproducer entire motion picture cincmatography/cmernatographer _- -- - '
- -- Vertlcai Enteriannnent employer for lure _Dor_nicile; United S_iate`s; Cit_izenship: United States _Au_th_orship: productionfp_rodu__.cer
Pre-existlng liftatel_‘io_lz_ scriptr'screenplay, preexisting footage, preexisting photograph(s) preexisting music. - ` -
. . ` Basi_s ol` Ctatr_n' ali other cincr_nat_ograp_hio matcri_al, additional new _t'ootago, production as a motion picture
_-l_ti__glr__ts ond_ Pel_n_lissiorl_s_: l_.o_t_f_y Na_t_han,_ _616 w_a_ter street suits 225, ___l%a_ltimo_ro,_ MD_ 21_2(_12_, _Utr_i_t_e_d _Stat_es, (_508)_ 380-5202, lorfynalhan@gm_ail_ com
' ' ' N$m¢§»i,§loi]BMY_%§_ '
'_: _§)_'g_jjt l§a§_ Egicg§jjjmen§ : .`

 

 

   
  

     
 

P_rint Email
DDWDIOHC\ Fcrmat Fu|ERecord *

   

your small address:

 

 

 

Llslrr§szoshssrools_cs§rorr.@oar

 

guntech 1 Besosst§_ontss'l gist_o§sorcs§suolats _i Mseotly,ssitsd_erosssos_(EA_Qo).ohoot£onyuam l_ Qcmgst.£lt`£isclsm_e£o='o l history»,o.t_ -

     

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 42 of 49 Page|D #: 42

10123/2018 WebVoyage Record \Hew 1

G°pyrlg!“l¢:§sm 1119 w_mm

_ ._ __ __S___,a_..a_ r€______,__ Hisory

    

   

'Puhllc_Catalog-'

CopynghtCatalog {197810_prescnt) - __ _ _ _
ScarchRequest Keywor_d_=_ _thc twelveoclock i_myz_, _ .;' `-
S_carc_h_ Results` Dlsplaymgl 01_°10_000_¢¢1111_§_$__ f _ -

 

 

    

 

: '- -Tk¢_e_?'l_velveb'_(_l_`!¢)_cl_z_}}qya_

 

 

-- Relevance _l l l l l

: '- . . ._ Type oan_rk:_ _Mo_t`ic_)h _13_1_1:11111: _ _ _

Regis¢ranan N_umve_r` / D_m¢. PAuooa¢zzevs_a `/_2012~10 16 - -`
Apphcation Title: '_I`1_1_c .'l`_w1_:ive O Cl_ncl€ Boyz. `

_ _T_it1e:_’1"h¢'1'_wclv_e O’ Clock B_c_)yz

Descrlption. Elcc_:tronic f1_1_c(eSer_1'ice) _ ' '
'C_op_yr_i_ght Claima_n_t: _Patrick _Wri_g_ht,_ 1966- _Ad_c_ir§ss_; _68_C01_3_a11e Te_rrac_:e, W¢:st _Or_angc, N_J, 07052_

 

 
  
 
 
 
 
  
  

 

 

` Dateof Creatmn'2012 '-
Domicile: Unit_éd Statcs', C_itizc_n_ship: Unite_d_ States. Authorship _editing_fcdito_r

Authm’ship o_n Applicatwn, Patr_i_ck anbt, 19_66-;
` ` ' _I’r_e-.` `l_st_in_g_ Mai_e_ri_a_l: scrlpt/screenplay, prcemstmg foo_tage`, preexlstmg _p1_11_)togr_aph_(s), preexisting music

 

__ Ba_sis of__Clai_n_i_*. ed1t1ng
R__ig_hts 11`1_1_1_1 Permissions. _P-_airi_ck_ Wri_g_hl, 68 Co_banc Ter__race _Wc_st Ora11_gc_ NJ (_)71_)52,_ _(862)_ _2_16_- 8550 pw_ri}_;lzt@_mic_a §d\_;

Names HL!gh.l _Em!.l.€_li 1in

 

  
 

'Print a`nd Email

-Downioad Format Fu||Record v

 
 

your emaii address:

llm:l§zar.chlhsim§ml§§&mumm

gommill§, l Rraqn§sl.iaamm 1 Q_QLM _1 ZEQMY_A§&§¢_QML(EAQ§}_@ULC.§HMDM 1 .L`Qaayngmgnic_¢_ilmm_liagc_ 1 lammz_'__of
mgr_w.llnmsz£ag§ _-; _ _ _ _ _

   

111

hltps:h'cocatalog.1oc.gov/cgi~bin/Pwebrecon.cgi?v1=1&ti=1 1&SBarch%SFArg=the°/nzOfwe|ve%ZD0%271:|1)1:11°/112Oboyz&Search%SFCode=FT%ZA&CN...

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 43 of 49 Page|D #: 43

c …yriht

 

 

`_Pllb}lc Catalog ____ _` ;"_' ' - ._ - _ _ _

_ Copyright Catalog (1978 to prcsent)
‘S_e`arch _chuc`$f: Keyword~lot€y nat_hal_l_ .- . _ _
f "Se_1_11'ci_1B_c_su_1£s_:Dlsplaymg 1_0__1`10090er11:r1cs ` _`-_" . "

 

  
  
 
  
 
 
 

 

    

_' 12_0'__€1@¢1£ B¢_»_ys.` - ' - "

Relevance. _l _l .__ l .
.`_. ` ' ._-Typ_e anq\_'k: M_otio`n Pic;ure.. _ ' '
chistratiao N_um_h_\`zr_ l .I_)__ate: PA11_00369_9_143 l 2013-09-1}6___
Apphcation Titl_e:__`12 O_’ Cluck _Boy_s.- `
Titl_e:_ 12 O' Clock Boys._'_

__ `Descriphon‘ Videodisc (DVD) ` ' `
Copyrlght Clai_iuant: Réd Ga_1_p__l~`_i\r_r1_ Group, LLC._ Address 194_5____21111__Stre1:tf_1_01_)r_3,_13101_1_1£1_§,1_11 NY,_ 11211__11_111t11d__811111:_s.
' ' -- -. 'Dateol`Creatwn 2013 - --
Aothorship 011 Appl\cation. -R_ed G11p_F11111 (_}_rou_p_,_ LLC, e111;110ye1 _1`01 hire, Dom:cilc Un1tcd States. Aulhursl1ip; entire motion picturc.

Rights _ali_d__ Pernussinns. Lotfy Nathan_, _Red _Gap Fil_m Gro}lp,___ 194 __S 21111__8`_1:11;111,¥10111 3__B_ro_o_k_i_y_n_NY,_1_1211, United States, (508) 380-5_202, (508) 380-
- _ _ ,_52_0_2_1_011'§1111111'111_11@gm111_1.c_01_1‘1__'_- - _ - ' ' '. ` ` '. _
"-Copyright Nute: C Q. correspondence ` `

_-Nam_e_:s: BA_.GME_L£JJ§IDHD,

 
 
  
 

 

 

' S_ave,__ P_rint an_d__ Email (H;}p__lfggg)

    

 

 

n Ente_r yourema_i_i ndd_ress. 1

 

Qn_iasztlls \ B§sm§sl.£smm£ E g_ci§§§§r.cil_l;?&mw§ E_F MMY_A§L¢L£_Q»M(A,Q§)MQQPMB_L E §_<1111.;1“1_1_1,9_19@111_¢_2@ 1_13_1_11_11¥_1_11° '
._£.Qagxss§_fimu££eg§ _ _ _ _

     
   

   

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 44 of 49 Page|D #: 44

CRED|TS

12 O’CLOCK BOYS

THE BOV:
Pug

THE MOTHER:
Coco

THE REDERS:
Steven
Whee|ie Wayne
Superman
Bam
Shawn Sean
Kevin
"Twe|ve O'Clock Boyz”
“Wlldout Wheelie Boys”
“Raise it up”

 

 

and
THE POL|CE

ln Association With:
Framework images
PROSPEKT
ALETHER!UM
NHSSION FILIV|

Directed and Produced by:
Lotfy Nathan

Producer:
dohn Kassab

Executive Producer:
Taylor Gi||espie

Producer:
Eric B|air

Editor:
Thomas Ni\es

Co-Producer:
Tom Co|ley

Director of Photography:
Lotfy Nathan

Origina| Score by:
Joe Wii|`:ams

Music Supervisor:
Joe Wliiiams

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 45 of 49 Page|D #: 45

 

 

UPDATES

WHEH"
WHF'?-E 'J

 

lhtt -

mann
;hnp:rnzo wsm
'\'.\

mnpynzoduckh¢sysw » . .-poscnsazéwsav)

‘_‘EX'Z'EA[|RDINAH[LY HELI." DDN£
FILMHAKEH LD'l‘I~"l' NATB!¢N
- ${_ITS L 1£0!\{£ BUN

 

(hupJH znduckhuys. lumb|r. wmrposu'.l§§‘}§m 607§)

    

lsd `: _`F.l{ 920|4~|]2-04
n ¢- us ¢. (hup;rr\20clockhcys.lmnh|r,cumlposcl?$§§§n165751

' _` " ' ' .. - '- mup, \ lakbuys.mmh\r.rmrupusms:'zal59134)
Im 'J\Iodo¢'kh .\umb€r,eo sri?éz§d$sa!§n) , `
‘ ”’ °"s ""“ uc~_un.:slus_mi . . vw

    

m 20\4.01.05 marvin 2unlockth`\umhll,cmnl|)usu?§$gzolsn?§\
(h\tp:.l.l\2o(lotkbnys`\umb|r.(onvpu!\f].$?§!189734)
' 42

9 2°"‘°"3‘ mup:mzuuu¢kbays,mmmr.¢muposrns?az1saul

|hlcp:h‘lloan:khcrjs`lurnh|nmm.'posl.l'.'5185¥57935)

'2]

lhnp:m mlo<knnys.mmbh.mm;posms.mn mm
(https://twitter.com/':nt
&ur|=http:/H 20c|0ckbc
f
(httpS://Www.fa cebook

 

[|'litp:lH lu(lulkh\jys,lumhll. (w“[pusU?-WE§?SBDS|)
' 28

&U= http //'§ zodockboy §{m d-;h;ftp_ f/‘] Zoclockbgy ¢:~\\p;l:1zumwuy§.wmhlr.wmrpmmmmgua¢1
12 0 CLOCK BOYS (l) ABou'r(/#ABOLJT) THEMMWTHEWMG'MM)

 

 

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1

ll CLOC K BOY`S

ch\:punzmlockhuys.cumhlr.comrpusmzaszsss1441

o 2014-mdu

ump:rn zoclockbays.eumh|r.coampuswzasz§am 441
'12
rhup:mznclmkhws.mmhlr.comlpnsu'.u392556144)

91013-12-11

mnpdnzn¢|sxkhuys.\umhlr.ronvpusuéam 9141'1‘64)
' 105
[hlm:li'\ QUIlD£khnys.tumhlr.comlposUEB 5\914|'»‘64]

http:!l\m~w.‘i 20clockboys .coml

    

 

0 201 +D| 39

chu;xm annum»y§\mmblr.wnug»sum?s canon n
' 21

(hllp'..l.l‘i zadambnys.lumh|r,cormpnstl?l??§u§usi)\l

 

m 2013-1249

[hllp;rr \ Zodockboys.lumh]r.(omlpusin 051 644|5031|
'31

[hllprh'llodo :kboys`lumblr,cnm.'pns|fm§\ 6445032)

    

. s .
lhup:m roclnckhoys\ummr.mmrpusUEQEZJBAB|E-!]

m lula-1240
lhttp:h‘\lorinckhoys.\umhlr.com.‘pos\l&952-imm 621
'24
lhtlp:lll'ZDdo(khnr)'s\lurrv\:|r.mn\.'pusl|&%y§dBl52)

 

' 14
(n\lp:l.ll lucia(kbnys,wmhk,;mmns\r?€lé_§|BS!BM)

u. as man rm

.'¥.l!‘

   
 

   

am nzmla¢kbuys.mmbk_¢nnupn§mzsoaomuas>

G 291 4-0 l il 0

ihup:m lozlockhnys .cumb|r.cumipusd'»‘z 9031!7003&)
' 220

(hl\p:l't| 2otlu(khu)rs.mmh1r.comlpnsll?1 903\]70|]8&)

 

0 201 3- 1 2-1 B
(|\1l§xll|2m|utkbo},5.\'um b|r.roln.'pusl”fM l 743075?)

. 78
(hupanInclo(kbuys.lumblr.con\lpnsU?D-!’.Hso`ls?)

    
     

 

|‘/'. E'»",.’-El`-i'. BL!`$

   
 

    

U"{%B‘§EWVWWW a"§g§}§)gg€)k
§§W%Umd!&.£ms&eekiwy

\?iup:m2ocloc|\hnys.cumb|r.cuzmposcfb§'.';!l 997\!4?]

    

{hltp'fl\Zm!mibuys.lumhlr.corrdposdslzBSB|H 941)

O!OlZ-i 1~2'|‘
(h\tp:.'.'llodcckhnys.\umb|r.wmlposuészssBB\QM5
' 3

(hllp;ll\zodod<buys.mmblr.cnnvpos\fsazuasl 541)

 

LDElN lJ\.D|-`|lh‘l FDRGDT HAS§WUR!I| {A.DULH) BL|`[ THE FlLN [BIIY] HELP [FAQ) TERNS OF U!E [.'TQS]
r.-,.A s-¢¢m» nn mm\.§.' i___._m§<]
(h¥lp:.'.lusci|§oscupe.nel) (hitp:rlvhx.tv)

      

,__

USE!LLOSCOPE LABDRATDR|EE: b CDNTACT (M.NL'€O:|NFD@OEC|LLCISC,OPE.NET) h MA|LlNG LlST
(l~mP'IMWW.|JS€-ILLOS/COPE.NETMSTSHP=SUESCR|BEB|D¢|) b FACESOCK[HTTPS‘INWVW,FAEEEGDK.CGM¢‘OSCOPELABS} b
TW[“ER (HT\`PJMNMTWTTER.CGMIOSCOPELABS¢'|

 

Filed 10/23/18 Page 46 of 49 Page|D #: 46

(r~| zi~lzken'wd\h-cin:magram)

j.m.mch.i 125-ta ken-With-

,rl]lmlaneutron,ulmk:|r.comlpomi$ul %Dunm'

mw .
‘zs-Ka'<e~ememagram)

tr 125 Uaken with Cinernagram
\hllp:.‘lc|nemagr.am.'€um\:|r\)

\hnp».mzu:lu¢kboys.turnblr.rom.'pnswzasaszzsszz

8 ZU l ¢U \ -BB

(hltp:fl l indockhoys.lumblr.com!posn'?zd§§az 2553]
' 25

(hnp:h' \ zoc|mkbe:sys.\umhlr.mmlpos\)'»‘znszazzsa?)

   

Mtp§wvwwww€§w§%k
§§:::m;&;zn/,J,;"QWQLQ.APM

(hllp;l.'1Zo<lo(kbnys.lmnblr.wmlme691BEZB\‘JDTl

2l2

 

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 47 of 49 Page|D #: 47

12 B’BWW BMZ

The O'fficiel 12 O’Clock Boyz

WA CERTIFI'ED MAIL - RETURN RECE¢'PT REQUES TED

February 18, 2016

Will Smith

Overbrook Entertainment

1880 Century Park East, #1600
Los Angeies, CA 90067

Jarnes Lassiter

Overbrook Entertainment

1880 Century Park East, #1600
Los Angeles, CA 90067

Re: “12 O'Clock Boys"
lnfringement of Trademark Rights

Dear Gentiemen:

t have been authorized by Taje lvlonbo to send this notice to Overbrook Entertainrnent.
Taje N|onbo and Daniei|e Avent own the copyright in the motion picture entitled
"12 O'Clock Boyz”. They registered their copyrights on August 24, 2001 (Reg. No.
F’Au 002610236) which is attached hereto.

“12 O’C|ock Boyz" is a legendary motion picture that Was released in 2001, documenting
the expioits of young African-American dirt-bike riders in Baitimore, Niaryland. The title of the
film is a phrase coined by Mr. Taje Nlonbo to describe the way in which riders would
elevate the front of their bikes and ride only on the back wheels until their bikes would be
perpendicular to the road or in the “12 O’Clock” position. ln 2003, iVlr. Nlonbo released the
second (motion picture) in a series of 12 O’Ciock Boyz films titled "12 O'Clock Boyz: The
Paparazzi Edition”.

As a result these efforts, (1) Taje Monbo's customers and (2) the African~American
community and (3) the general pubiic, have come to recognized that the title of the tiirn
"12 O’Clock Boyz” is a phrase coined by Nir. Taje Nlonbo to describe the Way in which riders
would elevate the front of their dirt-bikes and ride only on the back wheels until their bikes would
be perpendicular to the road or in the "12 O’Cloc|<” position.

According to an article released by Vibe.com on December 20, 2015 bearing the
headlines "Meek Mr'!i Probatr'on Troubles Wr'l! Reportedlv Cost Hr'm a Role in Wiil Smith Fr`lm”,
it is alleged that Overbrook Entertainment intends to produce a motion picture with the title
"12 O'Clock Boys”.

 

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 48 of 49 PagelD #: 48

February 18, 2016
Page 2 of 2

This ietter constitutes Taje iVlonbo’s demand that Overbrooi< Entertainment refrains from
any and all use of the phrase “12 O’Cloc|< Boys” as the title of any motion picture

Neither Oscilloscope Laboratories nor Lotfy Nathan and his company, Red Gap Filrn
Group, LLC have cieared, or licensed the rightsl for the use of the phrase "12 O'Clock Boys"
before using the phrase “12 O’Clock Boys" as the title of Oscilloscope and Red Gap Filrn
Group’s film.

Mr. Monbo was not advised and did not give permission for the use of the phrase
"12 O’Clock Boys" as the title of Oscilioscope and Red Gap Film Group’s Glm. The right to use
the title "12 O'Clock Boys” was n_ot obtained by Oscilloscope Laboratories, nor by Lotfy Nathan
and his company, Red Gap Fiim Group before the release of "12 O'Clock Boys”.

Overbrook Entertainment is strongly advised to refrain from any and all use of the
phrase "12 O'Clock Boys" as the title of any motion picture.

Piease be strongiy advised that Taje lVlonbo will undertake all appropriate steps to
protect the phrase "12 O’Ciock Boyz" and its associated goodwill. Overbrook Entertainment can

avoid legal action by refraining from any and all use of the phrase "12 O'Clock Boys’l as the title
of any motion picture.

please do not hesitate to contact me by telephone at (410) or by postal mail at:

lf Overbrool< Entertainrnent or its attorney have any uestions regarding this letter,
12 O’C|ock Boyz, Attention: Dee Monbo, P.O. Box 135, Owl]ngs Ml|"s, Maryland 21117.

Thank you for your prompt attention to this matter.
Sincerel

Dee Monbo
Authon'zed by Taje Monbo (Copyright Owner of "12 O'Clock Boyz”)

Cc: Taje Monbo

 

Case 1:18-cv-05930-I\/|KB-ST Document 1 Filed 10/23/18 Page 49 of 49 PagelD #: 49

9!19/2018 Sony & Overbrook Entertainrneni Team On Fi|m About Dirt-Bike Riders - Deadiine

@ winters only“
"Arli¢:le with Comments"
"Co)mmenls Only" § Print

   
      

 

Sony & Overbrook Entertainment 'fearn On Fiim About Dirt-Bike Riders

By Amanda N'Dul<a 6 hours ago

 

Oscilloscope laboratories

EXCLUSIVE: SLHX has greenlit a feature adaptation of the 2013 documentary 12 O’Clock Boys, about urban dirt-bike riders in
Baltimore, from tilerbrool< Enj;ertainment. The film is being produced by ,lada Pinitetj; §rnith, Caleeb Pinket't and Ciarence
Hammond of Overbrook. Casting is currently underway with a production start date aim for October.

Directed by Lotfy Nathan, the doc centered on Pug, a kid from the Westside eager to join the 12 O’Clock Boys’ ranks. Pug, who
was tiirned over a three year period starting when he was 13, reveres the Boys’ every move, and Nathan follows this young man
through some of the most pivotal years of his life, providing a personal story within the broader depiction of the wild, dynamic
world of the 12 O’Clock Boys.

The doc premiered at SXSW and was acquired by Oscilloscope Laboratories. It’s currently available to screen on Huiu.

Sony and Overbrook have previously worked together on film’s like Ht`tch, The Pursuit of Happyness, Hancoci'c, The Karate Kid
remake, and are teaming on the upcoming Bad Boys For Lr'fe sequei.

 

This article was printed from https://deadline.corn/2018/09/sony~overbrook»entertainment-J.:a-ocioci<~boys-iiirn-1202463691/

 

 

 

hilps:lldead|ine.ooleM 8109/50ny-overbrook-enterlainment-‘i 2-ociock~boys-flirn-t202463691.' 111

